Citation Nr: 1503200	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for neurofibromatosis, type I (NF1), also claimed as cystic fibrosis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 

This matter was previously before the Board in March 2014 and September 2014, at which time the Board remanded the claim for further development. 

This appeal has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  The Board has reviewed the documents from Virtual VA, but they are all duplicative of documents already associated with VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's neurofibromatosis, type I, which is classified as a genetic disease, was initially manifested and diagnosed during service.




CONCLUSION OF LAW

The criteria for establishing service connection for a neurofibromatosis, type I, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board's decision to grant service connection for the claimed disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  Service Connection

The Veteran contends that his neurofibromatosis type I (NF1) is of service origin, and that the manifestations of this disease were first noted in service and have continued over recent years.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604(Fed. Cir. 1996). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran served on active duty from January 1960 to March 1962.  Here, the Veteran's neurofibromatosis, type I (NF1), was not noted upon service entry, and thus he is presumed sound with respect to this condition.

The service treatment records show that in May 1960 the Veteran was treated for abdominal soreness and pain, while incidental findings included "café au lait spots with neurofibromas over body."  Upon separation from service, there was no mention of signs or symptoms of NF1.  In a January 1962 report of medical history at separation from active service, the Veteran did not report a history of NF1.

VA medical records pertaining to treatment at Houston VA Medical Center (VAMC), dated from January 2005 to February 2014, show that the Veteran received treatment for multiple cutaneous neurofibromas over his face and body.  

During the January 2012 Travel Board hearing, the Veteran testified to the effect that the "bumps" began in service, and have continued and worsened since he has gotten older.  He also testified that the condition was hereditary in origin, noting that his grandmother and daughter have this same condition.  Regarding the Veteran's hearing testimony, the Board finds that he is competent to describe when he first noticed his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When the Veteran was examined by VA in May 2014, the Veteran recalled that he had "brown spots" all over his body during his childhood; that the "bumps" began to appear several years after he left service; and that these growths have increased over the past few years and now cover his body, including his eyes.  Also, he related a family history of the condition affecting multiple family members, including his mother, maternal grandmother, his daughter and grandson.  The May 2014 VA examiner diagnosed the Veteran with neurofibromatosis, type I (NF1), explaining that the Veteran had meet the clinical criteria for this genetic disorder.  The examiner noted that the clinical diagnoses required the presence of at least two of seven criteria to confirm the presence of the condition.  According to the VA examiner, the Veteran has café au lait spots, multiple neurofibromas, axillary freckling, and first-degree affected relatives.  The examiner also explained that NF1 is a genetic autosomal dominant disease, and that the manifestations of NF1 result from a mutation in or deletion of the NF1 gene.  It was the VA examiner's opinion that there is no evidence to suggest that the condition was incurred in or aggravated by military service.

In a November 2014 addendum opinion, the May 2014 VA examiner reviewed the Veteran's claims file and reported that the following relevant evidence was reviewed: a January 1960 entrance examination which was negative of any signs or symptoms of NF1; a May 1960 treatment record which showed that the Veteran was seen for abdominal soreness and pain, incidental findings of café au lait spots with neurofibromas and diagnosis of Von Recklinghausen disease or NF1; and a January 1962 exit examination which was negative of any mention of sign or symptoms of NF1.  According to the VA examiner, it appeared that the Veteran's NF1 was diagnosed in service.  However, it was the examiner's opinion that given the fact that many of these signs appear later in childhood or adolescence and the lack of evidence supporting any service related aggravation, it was not as likely as not that this condition was aggravated beyond its normal progression by the Veteran's active duty service.

Service connection may be granted for congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  "A congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Service connection may be granted for congenital or hereditary diseases if initially manifested in, or aggravated by service.  VAOPGCPREC 82-90; VAOPGCPREC 67-90.  In particular, a hereditary disease does not always rebut the presumption of soundness, and, thus, diseases of hereditary origin can be incurred in service.  VAOPGCPREC 67-90.  According to this opinion, such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  "In this context, the term "pathology" is used in the sense of an active disease process, not just a mere predisposition to develop a disease, which process may or may not precede symptomatology."  Id. 

Accordingly, VAOGCPREC 82-90 focused on the distinction between defects and diseases.  VAOGCPREC 67-90 specifically addressed "whether an hereditary disease under 38 C.F.R. § 3.303(c) always rebuts the presumption of soundness found in 38 U.S.C. §§ 311 [1111] and 332 [1132]," and concluded that it did not.  This opinion held that service connection may be granted for hereditary diseases, which either first manifest themselves during service, or which pre-exist service and progress at an abnormally high rate during service.  VA's General Counsel stated that the point at which the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual (not legal) issue, and must be determined in each case based on all the medical evidence of record.

As aptly noted by the medical evidence of record, the Veteran's NF1 is a genetic disease process that is manifested by symptoms of café au lait spots, multiple neurofibromas, and axillary freckling, which may affect a small or extensive area of the body.  And, as such, it is a "disease" within the meaning of applicable legislation governing claims for service connection.  38 U.S.C.A. §§ 1110, 1131; VAOGCPREC 82-90; VAOGCPREC 67-90.

Because the Veteran's NF1 was first diagnosed while in service, the burden of proof is on the government to rebut the presumption of sound condition upon entry into service by showing that the disorder clearly and unmistakably existed prior to service and, if the government meets this requirement, by showing that the disorder clearly and unmistakably was not aggravated in service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the evidence of record shows that during the VA examination in May 2014, the Veteran stated to the effect that he had "brown spots" all over his body during childhood, and related a family history of this condition affecting multiple family members.  Also, the VA examiner in November 2014 indicated that that many of the signs (of NF1) appear later in childhood or adolescence.  Thus, given these statements, which indicate an onset of symptoms prior to service, coupled with the fact that NF1 is a genetic disease, the position can be taken that such evidence establishes that the disorder existed prior to service.  However, when this evidence is considered with the other evidence of record, it does not unequivocally establish that the Veteran's NF1, as an active disease process, had its onset prior to service.

Here, in the November 2014 addendum opinion, the VA examiner called into question any evidence of pre-existence by finding that the Veteran's NF1 was diagnosed in service, based on the service treatment records which confirmed that he was treated for café au lait spots consistent with neurofibromas, all over his body in May 1960.  In the same way, during the January 2012 Travel Board hearing, the Veteran testified that the "bumps" began in service, and has continued to worsened since he has gotten older.  Regarding the Veteran's hearing testimony, the Board finds that he is competent to describe when he noticed his symptoms, as he was in the later statement indicating "brown spots" all over his body during childhood.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Upon review of the evidence in this case and for the reasons noted above, the Board finds that there is no clear and unmistakable evidence that the Veteran's NF1, as an active disease process, exited prior to service.  Instead, the record evidence is at least in relative equipoise as to whether that the Veteran's NF1 was initially manifested and diagnosed during service.  NF1, which is manifested by the development of multiple non-cancerous tumors of the nerves and skin, has been diagnosed by VA, and has continued to the present time.  Therefore, in accordance with the fundamental principles of fair process, the Board finds that it is not necessary to further delay a final decision by attempting to further clarify the evidence, which is insufficient to support a denial.  Accordingly, resolving all reasonable doubt in the Veteran's favor, there is a sufficient basis on which to decide the claim, and service connection for neurofibromatosis, type I (NF1), is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   The appeal is granted.



ORDER

Entitlement to service connection for neurofibromatosis, type I, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


